                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Michael James Gosnell,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )           1:19-cv-00355-MOC-DCK
                                       )
                 vs.                   )
                                       )
        Ralph Charles Loomis,          )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 24, 2020 Order.

                                               March 24, 2020
